Title: From George Washington to Samuel Huntington, 11 March 1781
From: Washington, George
To: Huntington, Samuel


                  
                     Sir
                     Newport 11th March 1781
                  
                  I do myself the honor to inform your Excellency that I arrived here on the 6th.  In consequence of previous arrangements between the Count de Rochambeau and myself I found between eleven and twelve hundred of the French Grenadiers and Infantry already embarked and the Fleet nearly ready to sail.  They however did not put to sea until the evening of the 8th.  By advices from New London the British, which were in Gardener’s Bay, did the same yesterday morning with their whole force.  They gave out that they were bound for Chesapeak.
                  A meeting of the two fleets seems unavoidable, and perhaps the issue of a contest between them was never more interesting.  I have the honor to be with the greatest Respect Yr Excellency’s Most obt and hble Servt
                  
                     Go: Washington
                  
                  
                     P.S. I have recd several of yr Excellency’s late favors, which I shall more particularly acknowledge on my return to New Windsor.
                  
                  
               